DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerome (EP 0 383 671) in view Golko (CA  2911731).
Regarding claim 1, Jerome discloses a plug (20) for a safety switching profile (10) having a first contact element for a first switching profile section (11) of the safety switching profile (10) and a second contact element for a second switching profile section (12) of the safety switching profile (10), and an insertion nose (340), whereby the two contact elements are received in the insertion nose (340), wherein the first contact element is a first support (21) with a first claw (dented shape: see fig. 10) and the second contact element is a second support (10) with a second claw (see fig. 10). However, Jerome fails to explicitly disclose the first support and the second support define a C- or U-profile in the form of a contact. Golko discloses a first support and a second support define a C- or U-profile in the form of a contact (102). It would have obvious to one having ordinary skill in the art to have the supports form a U-shape or a double U-shape such as disclosed in Golko in order to increase the retention means in Jerome’s device. 
Regarding claim 2, Jerome and Golko disclose a first stranded wire (51) is arranged in the first switching profile section (11) of the electrical safety switching profile (10) and a second wire (20) is arranged in the second switching profile section (12) of the electrical safety switching profile (10), whereby the two switching profile sections (11, 12) are formed complementary to each other in a common switching profile space.
Regarding claim 4, Jerome and Golko disclose the first support has at least two first claws and/or the second support (10) has at least two second claws (see fig. 10).
Regarding claim 4, Jerome and Golko disclose a channel is formed between the two limbs of the U-profiles (102) whereby the channel can be inserted between the
first switching profile section +§} of the electrical safety switching profile and the second switching profile section of the electrical safety switching profile.
Regarding claim 6, Jerome and Golko disclose the insertion nose (340) has a sealing element or attachment to be attached to the switch (10). 
Regarding claim 7, Jerome and Golko disclose the cable (50:51, 51) as being connected to the two contact elements at 53, 54.
Claim Rejections - 35 USC § 103
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over (EP 0 383 671) in view of Golko (CA  2911731) as applied to claims 1,2, 4, 6-7 above, and further in view of Berger et al (Pub. No.: 2004/00253523 A1).
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerome (EP 0 383 671) in view of Berger et al (Pub. No.: 2004/00253523 A1).
Regarding claim 8, Jerome and Golko disclose a Safety switching profile (10) with first wire (51) and a second wire (52) and a plug (20), whereby the first wire (51) is arranged in a first switching profile section (12) and the second wire (52) is arranged in a second switching profile section (12), whereby the two switching profile sections are formed complementary to each other in a common switching profile space, whereby the plug (20) has a first contact element for the first switching profile section (11) and a second contact element for the second switching profile section (12), wherein the first contact element is a first support with a first claw (see fig. 10) and the second contact element is a second support (10) with a second claw (see fig. 10). However, Jerome and Golko fail to explicitly disclose the use of stranded wires in a switch. Berger discloses the use of stranded wires in a switch (see fig. 5 and paragraph 0039). It would have been obvious to one having ordinary skill in art to use the stranded wire technique such as disclosed in Berger to connect the wires in Jerome switch in order in order to assure connection reliability in the system.	
Regarding claim 9, Jerome, Golko, and Berger disclose the first switching profile section and the second switching profile section are arranged in the switching profile space on opposite sides, whereby the switching profile space is surrounded by a rubber tube (see figs. 1-10).
Regarding claim 10, Jerome, Golko, and Berger disclose the rubber tube forms a first flank and a second flank, whereby the two flanks can be clamped to a fastening profile (15) at the other end of the rubber tube (see figs. 1-3).
                              Response to Amendment/ Argument
Applicant's arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP [Arial font/0x27] 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-
2091. The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /JEAN F DUVERNE/ Primary Examiner, Art Unit 2833 12/15/2021
 	/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                        06/16/2022